 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          INSITE WIRELESS GROUP, LLC,                    CASE NO. C18-1430JLR

11                               Plaintiff,                ORDER STRIKING THE PRO SE
                   v.                                      APPEARANCE ON BEHALF OF
12                                                         DEFENDANT STEVE LEMAY,
                                                           LLC, AND ORDER TO SHOW
            STEVE LEMAY, LLC, et al.,
13                                                         CAUSE REGARDING THE PRO
                                                           SE APPEARANCE ON BEHALF
                                 Defendants.
14                                                         OF THE ESTATE AND THE
                                                           MARITAL ESTATE
15
            Before the court is the pro se appearance of Defendant Carol Lemay on behalf of
16
     herself and on behalf of Defendants Steve Lemay, LLC, the Estate of Stephen Lemay
17
     (“the Estate”), and the Marital Estate of Stephen Lemay and Carol Lemay (“the Marital
18
     Estate”). (Not. of App. (Dkt. # 7).)
19
            A litigant in federal court has a statutory right to self-representation. See 28
20
     U.S.C. § 1654. Thus, there is no question that Ms. Lemay may appear pro se on her own
21
     behalf. However, “[w]hile a non-attorney may appear pro se on his [or her] own behalf,
22


     ORDER - 1
 1   ‘[h]e [or she] has no authority to appear as an attorney for others than himself [or

 2   herself].’” Johns v. Cty. of San Diego, 114 F.3d 874, 877 (9th Cir. 1997) (quoting C.E.

 3   Pope Equity Tr. v. United States, 818 F.2d 696, 697 (9th Cir. 1987)); see also Warth v.

 4   Seldin, 422 U.S. 490, 499 (1975) (stating that a claimant “must assert his own legal rights

 5   and interests, and cannot rest his claim to relief on the legal rights or interests of third

 6   parties”). A corporation or other artificial entity must be represented by licensed counsel.

 7   See, e.g., Rowland v. Cal. Men’s Colony, 506 U.S. 194, 201-202 (1993) (noting that 28

 8   U.S.C. § 1654 does not allow corporations, partnerships, or associations to appear in

 9   federal court other than through a licensed attorney); Licht v. Am. W. Airlines, 40 F.3d

10   1058, 1059 (9th Cir. 1994) (“Corporations and other unincorporated associations must

11   appear in court through an attorney.”). Accordingly, Ms. Lemay may not appear pro se

12   on behalf of Steve Lemay, LLC, and the court STRIKES her appearance on behalf of this

13   Defendant. Steve Lemay, LLC, may only appear via counsel in this matter. See Local

14   Rules W.D. Wash. LCR 83.2(b)(4) (“A business entity, except a sole proprietorship, must

15   be represented by counsel.”).

16          “[I]n her capacity as personal representative,” Ms. Lemay also appears pro se on

17   behalf of the Estate and the Marital Estate. (See Not. of App. at 1.) In general, however,

18   estates also may not proceed pro se in federal court. See, e.g., Simon v. Hartford Life and

19   Accident Ins. Co., 546 F.3d 661, 664-65 (9th Cir. 2008) (“[C]ourts have routinely

20   adhered to the general rule prohibiting pro se plaintiffs from pursuing claims on behalf of

21   others in a representative capacity.”) (citing 28 U.S.C. § 1654). An attorney must

22   represent a personal representative before the court where an estate has multiple


     ORDER - 2
 1   beneficiaries and creditors. See Pridgen v. Andresen, 113 F.3d 391, 393 (2d Cir. 1997)

 2   (holding that an executrix may not appear pro se on behalf of an estate); Iannoccone v.

 3   Law, 142 F.3d 553, 559 (2d Cir. 1998) (holding that an administrator of estate may not

 4   appear pro se on behalf of an estate); Jones v. Corr. Med. Servs., 401 F.3d 950, 951-52

 5   (8th Cir. 2005) (holding that non-attorney administrator of the decedent’s estate may not

 6   proceed pro se on behalf of an estate); see also C.E. Pope Equity Tr, 818 F.2d at 697-98

 7   (holding that a trustee attempting to represent a trust pro se was not, pursuant to 28

 8   U.S.C. § 1654, a “party” conducting his “own case personally” as he was not the

 9   beneficial owner of the claims being asserted).

10          In Guest v. Hansen, a father who was the administrator and sole beneficiary of his

11   late daughter’s estate appealed pro se the trial court’s grant of summary judgment in a

12   wrongful death suit against a college. 603 F.3d 15, 19 (2d Cir. 2010). In response to the

13   court’s inquiry, the father filed a letter brief providing evidence that the mother

14   disclaimed all interest in decedent’s estate and that he was the sole beneficiary. Id. at

15   19-20. Later, he filed an additional brief stating that estate had no creditors. Id. The

16   Second Circuit reasoned that because the estate had no other beneficiaries and no

17   creditors, the father was the only party affected by the disposition of the suit and he was,

18   in fact, appearing solely on his own behalf. Id. at 21. The court noted that it was only

19   legal fiction that assigned a sole beneficiary’s claims to the estate rather than to the

20   beneficiary himself. Id. In that situation, the right to self-representation outweighed the

21   dangers that accompany lay lawyering. Id. Thus, the Second Circuit held that the

22


     ORDER - 3
 1   administrator or sole beneficiary of an estate with no other creditors may appear pro se on

 2   behalf of the estate. Id.

 3          Although Ms. Lemay states in her notice of appearance that she is the

 4   representative of the Estate (Not. of App. at 1), the court cannot determine from the

 5   record if the Estate has any other beneficiaries or creditors. If there are other

 6   beneficiaries or creditors, then other parties have a stake in the outcome of this litigation,

 7   and the Estate may not proceed without a lawyer. See McCurdy v. Cambridge Sch. Dist.

 8   No. 432, No. 1:10-CV-150-BLW, 2010 WL 4666046, at *3 (D. Idaho Nov. 8, 2010). Ms.

 9   Lemay may only represent the Estate and the Martial Estate pro se if she can demonstrate

10   that she is the only interested party to the Estate.

11          Accordingly, the court ORDERS Ms. Lemay to show cause why it should not

12   strike her pro se notice of appearance on behalf of the Estate and the Martial Estate

13   within 21 days of the filing date of this order. Ms. Lemay may fulfill the court’s order by

14   filing a sworn declaration or other evidence indicating that the Estate has no other

15   beneficiaries than herself and no other potential creditors than herself and Plaintiff Insite

16   Wireless Group, LLC (“Insite”). If Ms. Lemay fails to file the requisite evidence within

17   the required time period, the court will strike her appearance on behalf of the Estate and

18   Marital Estate and require those Defendants to appear through legal counsel. Insite may,

19   //

20   //

21   //

22   //


     ORDER - 4
 1   but is not required to, file a response to the court’s order to show cause within the same

 2   timeframe described above.

 3          Dated this 30th day of January, 2019.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 5
